              Case 1:20-cv-03993-LLS Document 6 Filed 08/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MELISSA M. NEWTON,

                                    Plaintiff,
                                                                    20-CV-3993 (LLS)
                        -against-
                                                                ORDER OF DISMISSAL
JEFF BEZOS,

                               Defendant.

LOUIS L. STANTON, United States District Judge:

         By order dated June 3, 2020, the Court directed Plaintiff to file an amended complaint

within sixty days. That order specified that failure to comply would result in dismissal of the

complaint. Plaintiff has not filed an amended complaint. Accordingly, the complaint, filed in

forma pauperis pursuant to 28 U.S.C. § 1915(a)(1), is dismissed under 28 U.S.C.

§ 1915(e)(2)(B)(ii). 1

SO ORDERED.

Dated:       August 6, 2020
             New York, New York

                                                                  Louis L. Stanton
                                                                     U.S.D.J.




         1
             Plaintiff has consented to electronic service of documents. (ECF No. 3).
